Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In each of applicant’s claims applicant recite inter alia …a footer module .., a first surgical module…, a second surgical module … (Cf. independent Claims 1, 8 and 17)), What does the “foot module include (or exclude)” What do the ‘first (and second) surgical module/s include (or exclude)?  Applicant is requested to explain what a footer module, a first surgical module and a second surgical is or is not.  Is a “module” an entire/complete apparatus that can complete a predetermined surgical task?  The term “module” in applicant’s claims is unclear and therefore each of the claims is held to be unclear, vague and indefinite. As further applied to Claims 1-8, 13-15 and 20 the claims either directly (or indirectly) include the language …detachably couplable…or …couptable…. The examiner does not understand what applicant intends by using this language and therefore the claims are further held to be unclear, vague and indefinite. In Claim I applicant recites ……the surgical module. Is detachably couptable to the first surgical module….  Does applicant mean that this language is mechanically coupled? Or does applicant mean this language is electrically coupled? Or perhaps does applicant use this language in another sense?  As further applied to Claim 5 this claim is further held to be unclear, vague and indefinite. What does applicant mean when applicant recites  “energy port”? Is an “energy port” an opening? Is an “energy port” a switch? If the “energy port” is a switch what type of switch is it?. Claim 6 is also held to be unclear, vague and indefinite. How does applicant define a “port”? As further applied to Claim 8 this claim is further held to be unclear, vague and indefinite. What does applicant mean when applicant recites “a segmented communication backplane”? Is a  ”segmented communication backplane” merely another switch? What does applicant mean using this language? It is suggested that Applicant carefully describe       what is intended by the terms that the examiner found to be unclear and moreover point out where in applicant’s specification other than the claims themselves where the language is recited   and what is meant thereby. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-7, assuming that claims are not unclear, vague or indefinite, are further rejected under 35 U.S.C. 103 as being unpatentable over Aldridge et al (Pat. Doc. 2012/0078139 A1); hereinafter Aldridge et al. The teaching of Aldridge et al is provided herein below. It would have been obvious to provide a modular surgical system in a surgical procedure to treat tissue, the modular surgical system includes a footer module (120) including a battery supply, a first surgical module (104 or 106) configured to be stacked on top of the footer module (120) wherein the first module (104 or 106) is detachably couptable to the footer module (120) to receive power from the power supply (102) of the footer module to generate a first therapeutic energy for delivery to the tissue and a second surgical module (104 or 106) configured to be stacked on top of the first surgical module(104, 106) wherein a second surgical module (104, 106) is detachably couptable to the first surgical module (104 or106) to receive power from the power supply (102) of the footer module (120) to generate a second therapeutic energy for delivery to the tissue. As further applied to Claim 5 even though Aldridge et al do not show an energy port to the surgical instrument nevertheless an electrosurgical tool must have an energy port whereat the power/electricity enters surgical instrument. Moreover a POSITA would have been able to use at least monopolar energy to carry out the electrosurgery that Aldridge et al teach a RF generator that can produce . The limitations recited in said Claims 5 and 6 are held to have been obvious in view of Aldridge et al. As further applied to claim 7 inasmuch as Aldridge et al teach that RF generator is used to provided an different ultrasonic energy outputs and that surgical module could and does required a different  energy than the ultrasonic device the limitation recited in said Claim 7 is held to have been obvious in view of Aldridge et al. 

Claim 2, assuming that claims are not unclear, vague or indefinite, are further rejected under 35 U.S.C. 103 as being unpatentable over Aldridge et al (Pat. Doc. 2012/0078139 A1); hereinafter Aldridge et al. in view of Hamel et al (Pat Doc 2018/0221005 A1) hereinafter Hamel et al or vice versa. Aldridge et al teach a surgical generator for ultrasonic and electronic and electrosurgical devices. An electrical generator includes an ultrasonic generator module to generate a first drive signal to drive an ultrasonic device, an electrosurgery/radio frequency (RF) generator module to generate to generate a second drive signal to drive an electrosurgical device and a foot switch coupled to each of the ultrasonic generator and the electrosurgical/RF generator.  The foot switch is configured to operate at a first mode when the ultrasonic device is coupled to the ultrasonic generator module and the foot switch is configured to operate in a second mode when the electrosurgical device is coupled to the electrosurgical/RF generator module. The generator includes a user interface to provide feedback in accordance with the operation of any one of the electronic device and the electrosurgical device in accordance with a predetermined algorithm. (Cf. abstract).  Additionally Aldridge et al teach generator (102) e.g. foot switch (120) which provides a drive signal  to transducer (114) The generator (102) activates  transducer (114)  which  via a pair of toggle buttons can determine the operating mode of device (104),   Hamel et al teach a foot operated apparatus that permits an operator to control multiple medical devices during an endoscopic procedure. The apparatus includes a control console with controls designed for foot operation to control various medical devices. The controls include one or more foot pedals and foot switches to control the devices including a selection switch to allow selection of the device to be controlled at a particular time. The console transmits signals over a wireless medium to cause a remote receiver unit to select the device to be controlled and the control the selected device over a wired medium in response to operation of the foot controls. The console may include a rechargeable battery. (Cf. abstract)  Additionally Hamel et al teach an endoscope (1) and a camera (2) coupled to the endoscope (1) and camera control ( unit (CCU) (3) The system also includes a number of other devices such as an insufflator, an electrocautery tool, a radio frequency (RF) generator. A cutter/shaver tool and/or other devices. One or more of these supporting devices can be connected to each other by common wired communication medium (6). Communication medium (6) is an element of a wireless foot control apparatus (7). The other elements of the wireless foot control apparatus (7) are a foot-operated control console (9) and a docking station (10). The console (9) and receiver unit (8) cooperate to allow an operator to control any of the devices (5). (Cf. page 2). Additionally Hamel et al teach providing an equipment cart (41) (Cf. Fig. 4) that houses the battery pack (81). It would have been obvious to combine the two teachings and provide a modular surgical system in a surgical procedure to treat tissue, the modular surgical system includes a footer module (120 or 22-23 in Hamel) including a battery supply (81), a first surgical module (104 or 106 in Aldridge et al) configured to be stacked on top of the footer module (120 or 22-23 in Hamel et al) wherein the first module (104 or 106) is detachably couptable to the footer module (120 or 22-23 in Hamel et al) to receive power from the power supply (81) of the footer module (120 or 22-23 in Hamel) to generate a first therapeutic energy for delivery to the tissue and a second surgical module (104 or 106) configured to be stacked on top of the first surgical module(104, 106) wherein a second surgical module (104, 106) is detachably couptable to the first surgical module (104 or106) to receive power from the power supply (81) of the footer module (120 or 22-23 in Hamel) to generate a second therapeutic energy for delivery to the tissue. As further applied to Claim 2 inasmuch as Hamel et al teach the power supply housed in module (41) (Cf. page 3 Hamel et al) the limitations in said Claim 2 would have been obvious in view of the Aldridge et al/Hamel et al combination.
Claims 3 and 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P.D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729